 



Exhibit 10.26
NATIONAL CITY CORPORATION LONG-TERM
CASH AND EQUITY INCENTIVE PLAN
Effective January 1, 2005
ARTICLE 1
ESTABLISHMENT AND PURPOSE OF PLAN

1.1   ESTABLISHMENT OF THE PLAN. The following are the provisions of the
National City Corporation Long-Term Cash and Equity Incentive Plan, effective as
of January 1, 2005 (herein referred to as the “Plan”) that is an amendment and
restatement of the National City Corporation Long-Term Cash and Equity Incentive
Plan, originally effective January 1, 2004.       The Plan shall be effective
for all purposes with respect to Plan Cycles commencing on or after January 1,
2005 and with respect to Plan Cycles commencing prior to January 1, 2005 for
which a Vesting Event had not occurred prior to January 1, 2005.   1.2  
PURPOSE. The purpose of the Plan is to maximize the returns to stockholders and
to promote the long-term profitability and success of the Corporation by
aligning the long-term financial interests of Participants with those of
stockholders and providing an incentive to those Directors and key executives
who are primarily responsible for such profitability and success of the
Corporation.   1.3   TERM. No awards shall be made pursuant to this plan after
the tenth anniversary of its original effective date, January 1, 2004.

ARTICLE 2
DEFINITIONS

2.1   DEFINITIONS. Whenever used herein, the following terms shall have the
meanings set forth below, unless otherwise expressly provided. When the defined
meaning is intended, the term is capitalized,

  (a)   “Active Participant” shall mean an Eligible Employee who is approved by
the Board for participation in a Plan Cycle. Such approval shall be determined
with respect to each Plan Cycle no later than 90 days after the commencement of
that Plan Cycle, and shall be redetermined with respect to each new Plan Cycle.
    (b)   “Additional Option” means an Option Right granted to an Optionee in
connection with the exercise of an option as described in Section 5.4     (c)  
“Additional Option Feature” means a feature of an Option Agreement that provides
for the automatic grant of an Additional Option in accordance with the
provisions described in Section 5.4.

1



--------------------------------------------------------------------------------



 



  (d)   “Additional Option Price” see Section 5.4.     (e)   “Appreciation Award
Price” see Section 9.1.     (f)   The term “Appreciation Right” means a right
granted pursuant to either Section 5.5 or Section 9.1 of this Plan.     (g)  
“Appreciation Right Award Agreement” see Section 9.1.     (h)   “Average Stock
Price” shall be determined with respect to each Plan Cycle for the month of
December prior to such Plan Cycle (the Average Stock Price at the beginning of
the Plan Cycle) and for the last full calendar month of the Plan Cycle (the
Average Stock Price at the end of the Plan Cycle) and shall mean the arithmetic
mean (the average) of the closing prices of a share of common stock of a company
as reported on any national securities exchange (or by any national quotation
system accepted by the Board for this purpose) for each of the trading days (on
which such shares were traded) in such calendar month. If the shares of common
stock are not then so traded or regularly reported, the stock price shall be
determined by such means as the Board shall determine. Notwithstanding the
foregoing, the Board may determine prior to the start of a Plan Cycle that a
different set of time periods are appropriate for measuring performance under
the Plan, and such different time periods may be used to determine Average Stock
Prices at the beginning and the end of such Plan Cycle.     (i)   “Award” shall
mean, individually or collectively, a Plan Cycle Award, Option Rights Award,
Appreciation Rights Award, Restricted Stock Award, RSU Award, Common Stock
Award, any other payment or right to receive cash or equity granted pursuant to
the Plan, or any combination thereof.     (j)   “Base Salary” shall mean the
average annual salary of an employee during that portion, or all of the Plan
Cycle for which he or she is an Active Participant, exclusive of any bonuses,
incentive pay, special awards, or any Awards.     (k)   “Board” shall mean the
Board of Directors of the Corporation.     (l)   “Change in Control” see
Section 15.5.     (m)   “Committee” means the Committee provided for in
Section 12.1 of this Plan.     (n)   “Common Stock” means common stock, par
value $4 per share, of the Corporation and any security into which such common
stock may be changed by reason of any Recapitalization.     (o)   “Common Stock
Award” see Article 10.     (p)   “Corporation” shall mean National City
Corporation, a Delaware corporation.

2



--------------------------------------------------------------------------------



 



  (q)   “Covered Executive” shall mean any individual who, is, or is determined
by the Board to be likely to become, a “covered employee” within the meaning of
Section 162(m) of the Internal Revenue Code of 1986, as amended.     (r)  
“Director” means an elected or appointed member of the Board, but does not
include any honorary member of the Board or other person not entitled as a
matter of law to vote and otherwise participate in regular meetings of the
Board.     (s)   “Director Year” means a period of time commencing on the date
of the Corporation’s Annual Meeting of Stockholders for any year and ending on
the day before the Corporation’s Annual Meeting of Stockholders for its next
immediately ensuing year.     (t)   “Disability” shall mean the inability, by
reason of a medically determinable physical or mental impairment, to engage in
substantial and gainful activity for a continuous period of 26 weeks or more as
determined by the Board.     (u)   “DRS” means Direct Registration System (book
entry through the Corporation).     (v)   “Effective Date” see Section 15.6.    
(w)   “Eligible Employee” means an Employee or a Subsidiary Director who, by the
nature and scope of their position, plays a key role in the management, growth
and success of the Corporation.     (x)   “Employee” shall mean an individual
employed by an Employer on an active basis.     (y)   “Employer” shall mean the
Corporation or any Subsidiary.     (z)   “Exchange Act” shall mean the
Securities Exchange Act of 1934, as amended.     (aa)   “Executive Officer”
shall mean the chairman, chief executive officer, president, vice chairman, an
executive vice president, a similar officer of the Corporation, anyone
designated by the Board as an executive officer of the Corporation or a Covered
Executive.     (bb)   “Extraordinary Items” means (i) extraordinary, unusual
and/or non-recurring items of gain or loss, including but not limited to,
restructuring or restructuring-related charges, (ii) gains or losses on the
disposition of a business, (iii) changes in tax or accounting regulations or
laws, or (iv) the effect of a merger or acquisition, all of which are identified
in the Corporation’s audited financial statements or the Corporation’s annual
report to stockholders.     (cc)   “Implementation Date” see Section 15.7.    
(dd)   “Inactive Participant” shall mean an individual who was an Active
Participant in the Plan for a Plan Cycle who is not currently an Active
Participant for a Plan Cycle but who continues to have an interest under the
Plan.

3



--------------------------------------------------------------------------------



 



  (ee)   “Incentive Stock Option” means an Option Right granted by the
Corporation to an Employee, which Option Right is intended to qualify as an
“Incentive Stock Option” as that term is used in Section 122 of the Internal
Revenue Code.     (ff)   “Internal Revenue Code” means the 1986 Internal Revenue
Code, as amended from time to time.     (gg)   “Key Indices” shall mean those
indices used by the Corporation to measure profitability or overall operating
performance. The indices shall be based on specific levels of or change in one
or more of the following: return on common equity; return on assets; overhead
ratio; efficiency ratio; net interest margin; total annual return on common
stock; Total Stockholder Return; earnings per share; return on investment,
revenue, expenses, market share, charge-offs and/or non-performing assets. These
indices shall be determined in accordance with generally accepted accounting
principles where applicable. The indices may also include the following
objective non-financial measures: employee satisfaction, employee retention,
customer satisfaction, customer retention, cross-selling, “percentage of
wallet”, leadership, management of change or business transformation. If the
Board determines that a change in the business, operations, corporate structure
or capital structure of the corporation, or the manner in which it conducts its
business, or other events or circumstances render the Key Indices unsuitable,
the Board may in its discretion modify such Key Indices, in whole or in part, as
the Board deems appropriate and equitable, except in the case of a Covered
Executive where such action would result in the loss of the otherwise available
exemption of the award under Section 162(m) of the Internal Revenue Code. In
such case, the Board shall not make any modification of the Key Indices.    
(hh)   “Long Term Equity Incentive Award Committee” see Section 6.5.     (ii)  
“Market Value per Share” means, at any date, the closing price, per share, of a
share of Common Stock, on the New York Stock Exchange on the trading day
immediately preceding such date as reported by the Wall Street Journal (Midwest
Edition) or, if the Common Stock shall be primarily traded in another market, as
determined in a manner specified by the Board using quotations in such other
market. Effective October 23, 2006, “Market Value per Share” means, at any date,
the closing price, per share, of a share of Common Stock, on the New York Stock
Exchange on such date as reported by the Wall Street Journal (Midwest Edition)
or, if the Common Stock shall be primarily traded in another market, as
determined in a manner specified by the Board using quotations in such other
market.     (jj)   “Normal Retirement” shall mean leaving the employ of all
Employers at or after the age 62 with at least twenty (20) years of continuous
service with the Employers or at or after the age 65 with at least five
(5) years of continuous service with the Employers.     (kk)   “Option
Agreement” means the written agreement between the Optionee and the Corporation
relating to the grant of Option Rights to the Optionee.

4



--------------------------------------------------------------------------------



 



  (ll)   “Optionee” means the optionee named in an Option Agreement.     (mm)  
“Option Price” means the per share amount the Optionee must pay in order to
exercise an Option Right.     (nn)   “Option Right” means the right to purchase
a share of Common Stock upon exercise of an Outstanding Option.     (oo)  
“Outstanding Option” means, at any time, an option to purchase shares of Common
Stock granted by the Corporation pursuant to this plan or any other stock option
plan of the Corporation or any Subsidiary now or hereafter in effect, or
pursuant to any stock option plan of any corporation which is merged into the
Corporation or a Subsidiary and where the Corporation has by action of its
Board, assumed the obligations of such corporation under such stock option plan,
all whether or not such option is at the time exercisable, to the extent that
such option at such time has neither been exercised nor terminated.     (pp)  
“Participant” shall mean and include all Active Participants and all Inactive
Participants.     (qq)   “Peer Group” shall mean a group of comparable
corporations used to measure relative performance. Such Peer Group shall be
established by the Board for each Plan Cycle by the 90 day after the
commencement of the Plan Cycle, and shall not thereafter be changed with respect
to such Plan Cycle, provided, however, that one or more members of a Peer Group
(each a “Peer Group Member”) shall be dropped therefrom in the event of the
acquisition of the Peer Group Member, the acquisition of sixty-five percent or
more of the gross assets of the Peer Group Member or the merger of the Peer
Group Member with another company(ies) where the Peer Group Member is not the
surviving corporation.     (rr)   “Performance Goals” means one or more
objective performance measures or goals established by the Board in its sole
discretion. Such Performance Goals shall be based on one or more of the Key
Indices. Such Performance Goals may be particular to a Participant or the
division, department, branch, line of business, subsidiary or other unit in
which the Participant works, or may be based on the performance of the
Corporation generally or relative to industry or competitor performance, as
determined by the Board. Such Performance Goals may include or exclude some or
all Extraordinary Items, as determined by the Board when setting the Performance
Goals in its sole discretion.     (ss)   “Period of Restriction” means the
period during which the vesting of a RSU Award is limited in some way and the
units are subject to substantial risk of forfeiture.     (tt)   “Person” means
any governmental authority, individual, partnership, firm, corporation, limited
liability corporation, association, trust, unincorporated organization or other
entity, as well as any syndicate, or group that would be deemed to be a person
under Section 13(d)(3) or Section 14(d)(2) of the Exchange Act.

5



--------------------------------------------------------------------------------



 



  (uu)   “Plan” see Section 1.1.     (vv)   “Plan Cycle” shall mean a period of
three consecutive fiscal years or any other period of not less than eighteen
months and shall be referred to by the fiscal year in which a particular Plan
Cycle commences.     (ww)   “Plan Cycle Award” see Section 4.1.     (xx)   “Plan
Restrictions” means the restrictions set forth in Article 6 or 7 hereof on any
transfer of Common Stock, or any interest therein, which is the subject of a
Restricted Stock Award granted hereunder or the restrictions set forth in
Article 8 hereof on receiving the benefit of a RSU Award.     (yy)  
“Recapitalization” see Section 3.5.     (zz)   “Restricted Period” means that
period of time, as determined by the Plan, during which the Common Stock subject
to a Restricted Stock Award is not transferable by reason of Plan Restrictions.
    (aaa)   “Restricted Stock” means shares of Common Stock the transfer or
alienation of which are restricted by reason of Plan Restrictions.     (bbb)  
“Restricted Stock Award” see Article 6.     (ccc)   “Restricted Stock Award
Agreement” means the written agreement between the Participant and the
Corporation relating to the grant of Restricted Stock to the Participant.    
(ddd)   “RSU” means a restricted stock unit. A RSU Award granted to a
Participant pursuant to Article 8 herein and which is settled (i) by the
delivery of one share of Common Stock for each RSU, (ii) in cash in an amount
equal to the Market Value per Share as of the end of the Period of Restriction
(or such later date as provided by the RSU Award Agreement) of one share of
Common Stock for each RSU, or (iii) in a combination of cash and Common Stock,
all as specified in the applicable RSU Award Agreement. The Award of an RSU
represents the promise of the Corporation to deliver Common Stock, cash or a
combination thereof, as applicable, at the end of the Period of Restriction (or
such later date as provided by the RSU Award Agreement) in accordance with and
subject to the terms and conditions of the applicable RSU Award Agreement, and
is not intended to constitute a transfer of “property” within the meaning of
Section 83 of the Internal Revenue Code.     (eee)   “RSU Award Agreement” means
the written agreement between the Participant and the Corporation relating to
the grant of RSU’s to the Participant.     (fff)   “Spread” means the excess of
the Market Value per Share of Common Stock on the date when an Appreciation
Right is exercised over the option price provided for in the related Option
Right.

6



--------------------------------------------------------------------------------



 



  (ggg)   “Subsidiary” shall mean an entity in which the Corporation directly or
indirectly owns 50% or more of the voting equity securities.     (hhh)  
“Subsidiary Director” means an elected or appointed member of the board of
directors of any Subsidiary, but does not include any person who is an Employee
or a Director.     (iii)   “Total Stockholder Return” with respect to a stock
shall be calculated in the following manner:

  (i)   Add the Average Stock Price at the end of the Plan Cycle for such stock
to the dividends paid on the stock during the Plan Cycle, and then subtract the
Average Stock Price at the beginning of the Plan Cycle for such stock.     (ii)
  Divide the resulting sum of (i) above by the Average Stock Price at the
beginning of the Plan Cycle for such stock.     (iii)   The result equals Total
Stockholder Return with respect to such stock for the Plan Cycle.

  (jjj)   “Vesting Event” shall mean the earliest to occur of the following
events:

  (1)   the date any Award is payable hereunder,     (2)   the Effective Date of
a Change in Control,     (3)   the date a Participant is eligible to retire on a
Normal Retirement,     (4)   the date a Participant incurs a Disability,     (5)
  the date of a Participant’s death.     Each Participant and Beneficiary with
respect to whom a Vesting Event has occurred shall be 100% vested in his or her
benefits or Awards earned or accrued hereunder as of the date of such Vesting
Event, subject to the forfeiture provisions of Article 14.

  (kkk)   “Voting Stock” shall mean the then outstanding securities of a company
entitled to vote generally in the election of directors.

2.2   GENDER AND NUMBER. Except when otherwise indicated by the context, any
masculine terminology used herein also shall include the feminine, and the
definition of any term in the singular shall include the plural.

7



--------------------------------------------------------------------------------



 



ARTICLE 3
COMMON STOCK AVAILABLE UNDER PLAN

3.1   The shares of Common Stock that may be made the subject of Option Rights,
Appreciation Rights, Restricted Stock Awards, Common Stock Awards or RSU’s
pursuant to this Plan, may be treasury shares or shares of original issue or a
combination of the foregoing.   3.2   MAXIMUM NUMBER OF SHARES OF COMMON STOCK
SUBJECT TO THE PLAN. Subject to adjustments in accordance with Section 3.5 of
this Plan, the maximum total number of shares of Common Stock sold or otherwise
distributed pursuant to this Plan, shall not exceed 45,000,000. For purposes of
determining the number of shares of Common Stock that may be distributed
pursuant to the Plan, such number shall increase by the number of shares of
Common Stock surrendered by an Optionee or relinquished to the Corporation
(a) in connection with the exercise of an Option Right or (b) in payment of the
minimum applicable federal, state, local and foreign tax withholding liabilities
upon exercise of any rights pursuant to an Award. If any Participant forfeits
any shares of Common Stock that are subject to any Award granted hereunder, or
any such Award otherwise terminates with respect to any shares of Common Stock,
such shares shall again be available for distribution in connection with future
Awards under the Plan. Upon the Corporation’s payment in cash of any benefit
provided by any Award granted pursuant to this Plan, any shares that were a
subject of such Award shall again be available for issue or transfer hereunder.
  3.3   MAXIMUM NUMBER OF SHARES OF COMMON STOCK THAT MAY BE DISTRIBUTED
PURSUANT TO ARTICLES 6, 7, 8 AND 10. Subject to adjustments in accordance with
Section 3.5 of this Plan, the maximum total number of shares of Common Stock
sold or otherwise distributed pursuant to Articles 6, 7, 8 and 10 of this Plan,
shall not exceed 13,000,000   3.4   MAXIMUM NUMBER OF SHARES OF COMMON STOCK
THAT MAY BE ISSUED UPON THE EXERCISE OF INCENTIVE STOCK OPTIONS. Subject to the
adjustments in accordance with Section 3.5 of this Plan, the maximum number of
Common Shares actually issued or transferred by the Corporation upon the
exercise of Incentive Stock Options shall not exceed 40,000,000.   3.5  
ADJUSTMENTS. In event of any merger, reorganization, consolidation,
recapitalization, stock dividend, stock split, combination of shares,
recapitalization or other change in capital structure of the Corporation,
merger, consolidation, spinoff, reorganization, partial or complete liquidation,
issuance of rights or warrants to purchase securities, or any other corporate
transaction or event having an effect similar to any of the foregoing
(“Recapitalization”), the Board may make such substitution or adjustment in the
aggregate number of shares of Common Stock and, if necessary, in the kind of
securities available for issuance under the Plan, and in the number of shares of
Common Stock subject of outstanding Awards granted under the Plan in the
aggregate or to any Participant and in the number of shares of Common Stock
specified in Sections 3.3, 5.3, 6.2, 7.4, 8.2, 9.1 and 10.2 and hereof, all as
may be determined to be appropriate by the Board, acting in its sole discretion,
provided that the number of shares of Common Stock subject to any Award shall
always be a whole number. Notwithstanding the foregoing, effective October 23,
2006, in the event of a Recapitalization, the Board shall make a proportionate
adjustment in the aggregate number of shares of Common Stock available for
issuance under the Plan and in the number of shares of Common Stock subject to
outstanding Awards granted under the Plan in the aggregate or to any Participant
and in the number of shares of Common Stock

8



--------------------------------------------------------------------------------



 



    specified in Sections 3.3, 3.4, 5.3, 6.2, 7.4, 8.2, 9.1 and 10.2 hereof, all
as shall be determined to be equitable by the Board, acting in its sole
discretion, exercised in good faith, to prevent dilution or enlargement of
rights, and, if necessary, the Board may make a proportionate substitution or
adjustment in the kind of securities available for issuance under the Plan,
provided that the number of shares of Common Stock subject to any Award shall
always be a whole number. The Board may also make or provide for such
adjustments in the prices per share of Common Stock applicable under Option
Rights and Appreciation Rights as the Board in its sole discretion, exercised in
good faith, may determine is equitably required to prevent dilution or
enlargement of the rights of Optionees that otherwise would result as a result
of a Recapitalization.

ARTICLE 4
PLAN CYCLE AWARDS

4.1   PARTICIPATION. No later than the 90th day after the commencement of the
Plan Cycle participation for each Eligible Employee who is an Executive Officer
and for each Eligible Employee who may receive any part of such Participant’s
Plan Cycle Award in Common Stock or a Common Stock equivalent shall be
determined by the Board with respect to each Plan Cycle. The Board may base its
approval upon the recommendation of the chief executive officer of the
Corporation. No later than the 90th day after the commencement of the Plan Cycle
the chief executive officer of the Corporation shall determine the participation
of each Eligible Employee who is not an Executive Officer and whose Plan Cycle
Award does not include any Common Stock or Common Stock equivalent (the
determinations by the Board and the chief executive officer shall be
collectively referred to as the “Plan Cycle Award”). Each Eligible Employee
approved for participation shall be notified of the selection as soon after
approval as is practicable and shall become a Participant upon acceptance by him
of such selection.   4.2   PERFORMANCE CRITERIA. Plan Cycle Awards will be
determined by comparing corporate performance with respect to Key Indices. The
performance will be relative to pre-established goals, that of the Peer Group or
any other objective standard established by the Board. No later than the 90th
day following the commencement of the Plan Cycle, the Board shall establish in
writing the Peer Group, if any, the Key Indices, the weighting of the Key
Indices chosen, and the levels of comparative performance (the performance of
goals may be stated as alternative goals) at which the maximum, target and
threshold Plan Cycle Award will be provided under the Plan.   4.3   PLAN CYCLE
AWARD POTENTIAL. No later than the 90th day following the commencement of the
Plan Cycle, the Board shall establish in writing the maximum, target and
threshold Plan Cycle Awards for each Participant. Plan Cycle Awards may, for
convenience purposes, be expressed as a percentage of Base Salary or some other
criteria. Plan Cycle Awards may be paid in cash, Option Rights, Restricted
Stock, RSU’s, Common Stock, any other form approved by the Board or any
combination thereof as established by the Board prior the commencement of the
Plan Cycle.   4.4   PLAN CYLCE AWARD DETERMINATION. Upon the close of the Plan
Cycle the amounts of Plan Cycle Awards hereunder for such Plan Cycle shall be
determined. The

9



--------------------------------------------------------------------------------



 



    Board has the discretion to reduce the Plan Cycle Award payable to any
Participant notwithstanding attainment of any performance goal. Notwithstanding
the occurrence of a Vesting Event, the Board may reduce or eliminate a Plan
Cycle Award to any or all Participants at any time prior to the payment of the
Plan Cycle Award or an Effective Date of a Change in Control.

4.5   LIMITATION. Notwithstanding any provision of this Plan to the contrary, no
Award with respect to any Covered Executive for any given Plan Cycle shall
exceed 1.0% of the Corporation’s earnings before taxes and Extraordinary Items.
  4.6   PARTICIPATION FOR PART OF A PLAN CYCLE. In the event an Employee is an
Eligible Employee for only a portion of a Plan Cycle such Eligible Employee may,
in the Board’s discretion, be a Participant for such portion of the Plan Cycle
but his Award will normally be prorated to reflect the number of months the
Employee was an Active Participant compared to the number of months in the Plan
Cycle. A Covered Executive may not be made a Participant after the beginning of
a Plan Cycle.   4.7   CHANGES DURING A PLAN CYCLE. In the event a Participant is
promoted or demoted, the Board may, in its or his discretion, (i) continue such
Participant’s maximum, target or threshold Award as it was prior to such
promotion or demotion, (ii) provide the Participant from and after the promotion
or demotion with a higher or lower maximum, target or threshold Award,
(iii) provide for a combination of (i) and (ii), or (iv) after a promotion or
demotion remove the Participant from further participation in the Plan.

  (a)   In the event of a Plan Cycle for which the Participant’s participation
is thus split between two maximum Awards, the Award for such Plan Cycle will
normally be prorated to reflect the portions of the Plan Cycle spent under each
maximum Award.     (b)   The Board may not increase a Covered Executive’s
maximum, target or threshold Award during a Plan Cycle.

4.8   FORM AND TIMING OF PAYMENT OF AWARDS. The Participants shall be paid their
Plan Cycle Awards no later than March 15th of the calendar year following the
end of the Plan Cycle. Except as otherwise provided for in Section 4.9, to
receive a Plan Cycle Award a Participant must be an Employee on the date on
which the Plan Cycle ends.   4.9   TERMINATION OF EMPLOYMENT DUE TO DEATH,
DISABILITY OR NORMAL RETIREMENT. In the event a Participant’s employment is
terminated during a Plan Cycle at or after the occurrence of a Vesting Event
other than a Change of Control, the Participant shall be eligible to receive a
pro-rated Award reflecting his or her partial participation. This pro-ration
shall be determined by multiplying the Award by a fraction the numerator of
which is the number of full months of participation to the date participation
ends, and the denominator of which is the total number of months in the Plan
Cycle. The Award thus determined shall be paid no later than March 15th of the
calendar year following the end of the Plan Cycle. In the event of death, such
prorated Award will be paid to the Participant’s estate.

10



--------------------------------------------------------------------------------



 



ARTICLE 5
OPTION RIGHTS

5.1   AWARDING OF OPTION RIGHTS. The Board may, from time to time and upon such
terms and conditions as it may determine, authorize the granting to Eligible
Employees of Option Rights. Each such grant may utilize any or all of the
authorizations, and shall be subject to all of the limitations, contained in
Section 5.3.   5.2   DELEGATION OF AUTHORITY TO THE CHIEF EXECUTIVE OFFICER. The
Board, may, from time to time and upon such terms and conditions as it may
determine, specify a number of Option Rights that the chief executive officer of
the Corporation may grant to Eligible Employees who are not Executive Officers.
The terms of such Option Rights, including the exercise price (which may include
a formula by which such price may be determined) and whether the Option Rights
shall have the Additional Option Feature shall be established by the Board and
shall be subject to all of the limitations contained in Section 5.3. Each grant
of Option Rights by the chief executive officer of the Corporation may utilize
any or all of the authorizations specified by the Board, and shall be subject to
all of the limitations contained in Section 5.3.   5.3   LIMITATION. All Option
Right grants shall be subject to all of the following limitations.

  1.   Each grant shall specify the number of shares of Common Stock to which it
pertains.     2.   Each grant shall specify an Option Price per share and,
except for any stock options assumed by the Board pursuant to Section 5.6 of
this Plan, the Option Price shall not be less than the Market Value per Share as
of the date of grant.     3.   Successive grants may be made to the same
Participant whether or not any Option Rights previously granted to such Eligible
Employee remain unexercised. No Participant shall be granted under this Plan, in
the aggregate, more than 1,000,000 Option Rights during any fiscal year or
4,000,000 Option rights over any four-year period, subject to adjustments as
provided in Section 3.5 of this Plan.     4.   Option Rights granted under this
plan may be (i) options which are intended to qualify under particular
provisions of the Internal Revenue Code, as in effect from time to time,
(ii) options which are not intended so to qualify, or (iii) combinations of the
foregoing. Incentive Stock Options may only be granted to Participants who on
the date of grant are key Employees.     5.   The date of grant of each Option
Right shall be the later of the date of its authorization or the date
established by the Board or chief executive officer (as applicable), except that
the date of grant of an Additional Option shall be the date of exercise of the
underlying Option Right. No Option Right shall be exercisable more than 10 years
from such date of grant.

11



--------------------------------------------------------------------------------



 



  6.   Upon exercise of an Option Right, the option price shall be payable
(i) in cash, (ii) by the transfer to the Corporation by the Optionee of shares
of Common Stock with a value (Market Value per Share times the number of shares
of Common Stock) equal to the total option price, or (iii) by a combination of
such methods of payment.     7.   The Board reserves the discretion after the
date of grant to provide for (i) the payment of a cash bonus at the time of
exercise; (ii) the availability of a loan at exercise; or (iii) the right to
tender in satisfaction of the Option Price nonforfeitable, unrestricted shares
of Common Stock, which are already owned by the Optionee and have a value at the
time of exercise that is equal to the Option Price.     8.   Each grant of
Option Rights shall be evidenced by an Option Agreement executed on behalf of
the Corporation by any officer designated by the Board for this purpose and
delivered to and accepted by the Eligible Employee and shall contain such terms
and provisions, consistent with this Plan, as the Board may approve. The
execution and delivery of the Option Agreement by the Optionee shall be a
condition precedent to the grant of Option Rights becoming effective. A failure
to execute and deliver the Option Agreement within not less than sixty (60) days
after the grant of the Option Rights may terminate the Option Rights grant upon
the determination of the Board or, for options granted by the chief executive
officer pursuant to Section 5.2 of the Plan, the chief executive officer.

5.4   ADDITIONAL OPTIONS.

  (a)   The Board may, at or after the date of grant of Option Rights, grant or
authorize the granting of Additional Options. Additional Options may be granted
with respect to any Outstanding Option.     (b)   If an Optionee exercises an
Outstanding Option that has an Additional Option Feature by transferring already
owned shares of Common Stock and/or when shares of Common Stock are tendered or
relinquished as payment of the amount to be withheld under applicable federal,
state, local and foreign tax laws (at withholding rates not to exceed the
minimum applicable statutory tax withholding rates) in connection with the
exercise of an option, the Optionee shall automatically be granted an Additional
Option. The Additional Option shall be subject to the following provisions:

  1.   The Additional Option shall cover the number of shares of Common Stock
equal to the sum of (A) the number of shares of Common Stock delivered as
consideration upon the exercise of an Outstanding Option to which such
Additional Option Feature related and (B) the number of shares of Common Stock
tendered or relinquished as payment of the amount to be withheld under
applicable federal, state, local and foreign tax laws (at withholding rates not
to exceed the minimum applicable statutory tax withholding rates) in connection
with the exercise of the option to which such Additional

12



--------------------------------------------------------------------------------



 



      Option Feature relates;

  2.   The Additional Option will not have an Additional Option Feature unless
the Board directs otherwise;     3.   The Additional Option Price shall be the
Market Value per Share on the date of the exercise of the Option that has the
Additional Option Feature;     4.   The Additional Option shall have the same
termination date and other termination provisions as the underlying option that
had the Additional Option Feature;

5.5   GRANTS OF APPRECIATION RIGHTS. The Board may from time to time authorize
the granting of Appreciation Rights in respect of any or all of the Option
Rights under any Outstanding Option (including Options Rights simultaneously
granted) to the Optionee thereunder. An Appreciation Right shall be a right in
the Optionee to receive from the Corporation an amount that shall be determined
by the Board and shall be expressed as a percentage of the Spread (not exceeding
100%) at the time of exercise. To the extent such Optionee elects to exercise
such Appreciation Right instead of the related Option Right, the related Option
Right shall be cancelled, and vice versa. Each such grant may utilize any or all
of the authorizations, and shall be subject to all of the limitations, contained
in the following provisions:

  (a)   Any grant may permit the exercise of an Appreciation Right with respect
to the value of shares of Common Stock covered by the related Option Rights.    
(b)   Any grant may specify that the amount payable on exercise of an
Appreciation Right may be paid by the Corporation in cash, in shares of Common
Stock or in any combination thereof, and may either grant to the Optionee or
retain in the Board the right to elect among those alternatives.     (c)   Each
grant shall provide that the maximum number of shares of Common Stock
deliverable upon exercise of an Appreciation Right may not exceed the number of
shares of Common Stock purchasable upon exercise of the related Option Rights.  
  (d)   Any grant may specify waiting periods before exercise and permissible
exercise dates or periods. No Appreciation Right shall be exercisable except at
a time when the related Option Right is also exercisable.     (e)   Each grant
of an Appreciation Right shall be evidenced by an agreement executed on behalf
of the Corporation by any officer designated by the Board for this purpose and
delivered to and accepted by the Optionee, which agreement shall describe such
Appreciation Right, identify the related Option Rights, state that such
Appreciation Right is subject to all the terms and conditions of this Plan,
including the right of the Board to amend, suspend or terminate such
Appreciation Right as set forth in Article 17 of this Plan, and contain such
other terms and provisions, consistent with this Plan, as the Board may approve.

13



--------------------------------------------------------------------------------



 



5.6   ASSUMPTIONS. In the event that a corporation is merged into the
Corporation, and the Corporation is the survivor of such merger, the Board may
elect, in its sole discretion, to assume under this Plan any or all outstanding
options granted by such corporation to its officers and employees under any
stock option plan adopted by it prior to such merger. Such assumptions shall be
on such terms and conditions as the Board may determine in its sole discretion,
provided however, that the options as assumed do not provide or contain any
terms, conditions, or rights that an Option Right may not provide for under this
Plan.   5.7   REPRICING. The Board shall not authorize the amendment of any
outstanding Option Right to reduce the Option Price except for adjustments as
provided in Section 3.5 of this Plan. Furthermore, no Option Rights shall be
cancelled and replaced with awards having a lower Option Price (except as may
result from the issuance of Additional Options pursuant to Section 5.4 of this
Plan).

14



--------------------------------------------------------------------------------



 



ARTICLE 6
RESTRICTED STOCK AWARDS

6.1   ELIGIBILITY. The Board shall, from time to time, determine those Eligible
Employees who are to receive Restricted Stock Awards hereunder. Except as set
forth in Article 7 hereof, individuals who are appointed or elected as a
Director but who are not otherwise an Employee shall not be eligible to receive
Restricted Stock Awards hereunder.   6.2   LIMITATION. Successive grants of
Restricted Stock may be made to the same Participant, however, in the aggregate
no Participant shall have granted to him or to her, or on his or on her behalf,
in one or more Awards, 200,000 shares of Restricted Stock during any fiscal year
or 800,000 shares of Restricted Stock over any four-year period, subject to
adjustments as provided in Section 3.5 of this Plan.   6.3   TERMINATION. If a
Participant ceases to be an Eligible Employee during a Restricted Period, the
Award Agreement shall provide the extent to which the Plan Restrictions on the
Restricted Stock, or any portion thereof, subject of such Award Agreement shall
lapse or whether all or any portion of such Restricted Stock shall be forfeited.
Restricted Stock that is forfeited shall be returned to the Corporation from the
escrow established under Section 6.13, and the Participant shall have no further
interest in such stock.   6.4   GENERAL. The Board may, from time to time,
designate those Eligible Employees to be granted Restricted Stock Awards under
the Plan, the number of shares of Restricted Stock to be granted in an
Restricted Stock Award to an Eligible Employee, the terms upon which the Plan
Restrictions on any Restricted Stock shall lapse and the Restricted Stock will
become freely transferable, and such other conditions as the Board may deem
appropriate. Not all grants of Restricted Stock Awards need to be on the same
terms and conditions even though granted at the same time, and the terms of
Restricted Stock Award Agreements may vary from time to time and from
Participant to Participant; provided, however, all Restricted Stock Awards shall
be subject of the provisions to Section 6.8 hereof.   6.5   LONG TERM EQUITY
INCENTIVE AWARD COMMITTEE. If the Board establishes a Long Term Equity Incentive
Award Committee of one or more directors for the purpose of granting Restricted
Stock Awards to Eligible Employees (the “Long Term Equity Incentive Award
Committee”), the Board may from time to time authorize the Long Term Equity
Incentive Award Committee to grant to Eligible Employees who are not Executive
Officers up to a specified number of shares of Restricted Stock with terms upon
which the Plan Restrictions on any such Restricted Stock shall lapse and such
other conditions as the Long Term Equity Incentive Award Committee may deem
appropriate from time to time. Each Grant of Restricted Stock by the Long Term
Equity Incentive Award Committee may utilize any or all of the remaining shares
of Restricted Stock authorized by the Board. Not all grants of Restricted Stock
Awards need to be on the same terms and conditions even though granted at the
same time, and the terms of Restricted Stock Award Agreements may vary from time
to time and from Participant to Participant; provided, however, all Restricted
Stock Awards shall be subject to the provisions of Section 6.8 hereof.

15



--------------------------------------------------------------------------------



 



6.6   LIMITATION. Except as expressly provided by Article 7 with respect to
Restricted Stock Awards to Directors, the Plan Restrictions established by
Section 6.8 hereof on any Award may be of any length of time and/or may have the
Plan Restrictions shortened or established by Performance Goals as determined by
the Board.   6.7   ADDITIONAL RESTRICTIONS. Restricted Stock Awards shall be
expressly subject to the terms and conditions of this Article 6, but the Board
or the Long Term Equity Incentive Award Committee (whichever entity is making
the award) may establish additional restrictions, including Performance Goals,
on the transfer of the Common Stock subject of any Restricted Stock Award.   6.8
  PLAN RESTRICTIONS. During the Restricted Period for any Restricted Stock
Award, a Participant may not, voluntarily or involuntarily, sell, assign,
encumber, pledge or otherwise transfer any shares of Restricted Stock subject of
the Restricted Stock Award, or any interest therein, otherwise than by will or
the law of descent and distribution. Any attempted sale, assignment,
encumbrance, pledge or other transfer of the Restricted Stock or any interest
therein, in derogation of these restrictions shall result in a forfeiture to the
Corporation of all Restricted Stock subject to such attempted transfer.   6.9  
STOCKHOLDER RIGHTS. All Restricted Stock shall be registered in the stockholder
records of the Corporation in the name of the Participant to whom the Restricted
Stock Award was made. Except for Plan Restrictions, and except for any
additional restrictions contained in the Restricted Stock Award Agreement that
may include an assignment or surrender of rights to dividends payable from time
to time on the Restricted Stock (cash or property), the Participant shall have
all rights of a holder of Common Stock.   6.10   AWARD AGREEMENT. Each
Participant granted a Restricted Stock Award shall enter into an Restricted
Stock Award Agreement with the Corporation in a form specified by the Board or
the Long Term Equity Incentive Award Committee, agreeing to the terms and
conditions of the Restricted Stock Award and such other matters as the Board
shall in its sole discretion determine, including any additional conditions of
forfeiture. The execution and delivery of the Restricted Stock Award Agreement
and the stock power referred to in Section 6.11 below by the grantee of the
Restricted Stock Award shall be a condition precedent to the registration in the
name of the grantee of the Restricted Stock subject to the Restricted Stock
Award. A failure to execute and deliver the Restricted Stock Award Agreement and
the stock power within not less than sixty (60) days after the grant of a
Restricted Stock Award may terminate the Restricted Stock Award upon the
determination of the Board. The Restricted Stock Award Agreement may, but need
not, allow the Plan Restrictions to lapse serially or in total over any period
of time as selected by the Board or Long Term Equity Incentive Award Committee.
If any Participant forfeits any shares of Restricted Stock that are subject to
any Restricted Stock Award, or any such award otherwise terminates with respect
to any shares of Restricted Stock thereunder without the Plan Restrictions being
terminated, the Participant shall have no further interest in such Restricted
Stock.   6.11   LEGEND. Shares issued in respect of Restricted Stock awarded
under the Plan shall be registered in the name of the Participant.

  (a)   If the shares are certificated shares they shall be deposited with the
Corporation pursuant to Section 6.13 hereof together with a stock power endorsed
in blank and

16



--------------------------------------------------------------------------------



 



      signed by the Participant and shall bear the following (or a similar)
legend: “The transferability of this certificate and the shares of stock
represented hereby are subject to the terms and conditions (including
forfeiture) contained in the Plan and in a Restricted Stock Agreement entered
into between the registered owner hereof and National City Corporation.”

  (b)   If the shares are DRS shares the statement of holdings shall indicate
that the transferability of the shares is restricted and the Corporation’s
transfer agent shall implement procedures to assure that the shares cannot be
transferred in contradictions to the terms of the Plan or the award agreement
and a stock power endorsed in blank and signed by the Participant or such other
stock transfer form acceptable to the Corporation shall be held by the
Corporation.

6.12   LAPSE OF RESTRICTIONS. When the Plan Restrictions imposed by this
Article 6 expire or have otherwise been satisfied with respect to one or more
shares of Restricted Stock, subject to Section 13.2 hereof, the Corporation
shall deliver to the Participant (or his legal representative, beneficiary or
heir) within sixty (60) days thereafter Common Stock in either (i) certificated
form without the legend referred to in Section 6.11(a) above or as DRS shares
without the restrictions referred to in Section 6.11(b) above and free of Plan
Restrictions. The number of shares of Common Stock to be released shall be the
same number as to which the Plan Restrictions have lapsed.   6.13   ESCROW.
(a) Restricted Stock issued as certificated shares that are the subject of a
Restricted Stock Award shall be physically held by the Corporation, or its
nominee, during the Restricted Period. Upon the termination of the Restricted
Period, the Corporation shall cause the certificate representing the shares of
Common Stock subject of a Restricted Stock Award to be reissued in either
(i) certificated form without the legend set forth in Section 6.11(a) above or
(ii) as DRS shares without any reference to the restrictions on transferability
set forth in Section 6.11(b) above on the statement of holdings.

  (b)   Upon the termination of the Restricted Period, the Corporation shall
cause the DRS shares representing the shares of Common Stock subject of a
Restricted Stock Award to be reissued in either (i) certificated form without
the legend set forth in Section 6.11(a) above or (ii) as DRS shares without any
reference to the restrictions on transferability set forth in Section 6.11(b)
above on the statement of holdings.     (c)   If any shares of Restricted Stock
are to be forfeited, such shares shall be transferred to the Corporation.

ARTICLE 7
DIRECTOR RESTRICTED STOCK AWARDS

7.1   DIRECTOR ELIGIBILITY. Annually, during each Director Year, each Director
who is not then an Employee shall be entitled to a Restricted Stock Award as
provided by this Article 7, provided that no Director shall be entitled to any
Restricted Stock Award if (i) there are not a sufficient number of shares of
Common Stock hereunder to make a full Restricted Stock Award to Directors in
such Director Year, (ii) if the Plan has been terminated or (iii) if the Board
determines to terminate Restricted Stock Awards to Directors.

17



--------------------------------------------------------------------------------



 



7.2   AMOUNT OF AWARD. Unless otherwise determined by the full Board from time
to time, (1) in the Director Year in which the Director is first elected or
appointed as a Director, the Director shall be granted a Restricted Stock Award
of two thousand (2,000) shares of Restricted Stock and (2) in each following
Director Year when the individual is re-elected or re-appointed a Director of
the Corporation, such Director shall be granted a Restricted Stock Award of
twelve hundred (1,200) shares of Restricted Stock.   7.3   DUPLICATION. There
shall be no duplication of the Director Restricted Stock Award granted pursuant
to this Article 7 with any award granted pursuant to the National City
Corporation Amended and Second Restated 1991 Restricted Stock Plan, the National
City Corporation Amended and Restated 1997 Restricted Stock Plan and/or the
National City corporation 2002 Restricted Stock Plan, as such plans may be
amended from time to time.   7.4   GRANT OF AWARDS. Restricted Stock Awards to
Directors shall be granted in accordance with Sections 7.1 and 7.2 hereof, and
the date of any Restricted Stock Award shall be the actual date of election or
appointment, as the case may be, of the grantee as a Director. No Restricted
Stock Award Agreement with a Director shall grant to that Director any benefits
not expressly provided by this Article 7, nor shall it limit the Director’s
rights to receive dividends on or to vote the Restricted Stock subject of that
Restricted Stock Award Agreement. The number of shares of Restricted Stock
awarded in any future grants under this Section 7.4 shall be adjusted by the
Board as equitably required to prevent dilution or enlargement of the award to
Directors that otherwise would result from any Recapitalization.   7.5   TERM OF
RESTRICTIONS.

  (a)   The Restricted Period, with respect to the Plan Restrictions on any
Restricted Stock Award to a Director under this Article 7, shall terminate, and
the Plan Restrictions on all Restricted Stock shall fully expire, on the earlier
of (i) such Director’s death, (ii) such Director’s Disability, (iii) a Change in
Control or (iv) a date nine months after the date of the award.     (b)   If a
Director shall resign, or otherwise no longer be a member of the Board for
reasons other than those set forth in Section 7.5(a) of this Plan, then the
Director’s interest in all shares of Restricted Stock previously awarded to him
under this Article 7 shall be terminated and such Restricted Stock shall be
forfeited and returned to the Corporation.

ARTICLE 8
AWARDS OF RSU’S

8.1   ELIGIBILITY. The Board shall, from time to time, determine those Eligible
Employees who are to receive RSU Awards. Individuals who are appointed or
elected as a Director but who are not otherwise an Employee shall not be
eligible to receive RSU Awards.   8.2   LIMITATION. Successive grants of RSU’s
may be made to the same Participant; however, in the aggregate no Participant
shall have granted to him or to her, or on his or on her behalf, in one or more
Awards, more than 200,000 RSU’s during any fiscal year or 800,000 RSU’s over any
four-year period, subject to adjustments as provided in Section 3.5 of this
Plan.

18



--------------------------------------------------------------------------------



 



8.3   TERMINATION. If a Participant ceases to be an Eligible Employee during the
Period of Restriction, the RSU Award Agreement shall provide the extent to which
the Participant shall receive any benefit pursuant to such RSU Award or whether
all or any portion of such RSU Award shall be forfeited. The Participant shall
have no further interest in any RSU Award benefit that is forfeited.   8.4  
GENERAL. The Board may, from time to time, designate those Eligible Employees to
be granted RSU Awards under the Plan, the number of RSU’s to be granted in an
RSU Award to an Eligible Employee, the terms of the RSU’s, and such other
conditions as the Board may deem appropriate. Not all grants of RSU Awards need
to be on the same terms and conditions even though granted at the same time, and
the terms of RSU Award Agreements may vary from time to time and from
Participant to Participant, depending upon the purpose of the RSU Award;
provided, however, all RSU Awards shall be subject of the provisions of
Section 8.8 hereof.   8.5   LONG TERM EQUITY INCENTIVE AWARD COMMITTEE. If the
Board establishes a Long Term Equity Incentive Award Committee, the Board may
from time to time authorize the Long Term Equity Incentive Award Committee to
grant to Eligible Employees who are not Executive Officers up to a specified
number of RSU’s with terms as the Long Term Equity Incentive Award Committee may
deem appropriate from time to time. Each grant of RSU’s by the Long Term Equity
Incentive Award Committee may utilize any or all of the remaining RSU’s
authorized by the Board. Not all grants of RSU Awards need to be on the same
terms and conditions even though granted at the same time, and the terms of RSU
Award Agreements may vary from time to time and from Participant to Participant;
provided, however, all RSU Awards shall be subject of the provisions of
Section 8.8 hereof.   8.6   LIMITATION. The Period of Restriction on any RSU
Award may be of any length of time and/or may have the Period of Restriction
shortened or established by Performance Goals as determined by the Board.   8.7
  ADDITIONAL RESTRICTIONS. RSU Awards shall be expressly subject to the terms
and conditions of this Article 8, but the Board or the Long Term Equity
Incentive Award Committee (whichever entity is making the award) may establish
additional restrictions, including Performance Goals, on the settlement of any
RSU Award.   8.8   PLAN RESTRICTIONS. During the Period of Restriction for any
RSU Award, a Participant may not, voluntarily or involuntarily, sell, assign,
encumber, pledge or otherwise transfer any interest the Participant has in the
RSU Award otherwise than by will or the law of descent and distribution. Any
attempted sale, assignment, encumbrance, pledge or other transfer of the RSU
interest in derogation of these restrictions shall result in a forfeiture to the
Corporation of the RSU Award(s) subject to such attempted transfer.   8.9  
AWARD AGREEMENT. Each Participant granted an RSU Award shall enter into an RSU
Award Agreement with the Corporation in a form specified by the Board or the
Long Term Equity Incentive Award Committee, agreeing to the terms and conditions
of the RSU Award (including whether the Participant will be entitled to dividend
equivalents) and such other

19



--------------------------------------------------------------------------------



 



    matters as the Board shall in its sole discretion determine, including any
additional conditions of forfeiture. The execution and delivery of the RSU Award
Agreement by the grantee of the RSU Award shall be a condition precedent to the
Participant having any interest in the RSU Award. A failure to execute and
deliver the RSU Award Agreement within not less than sixty (60) days after the
grant of a RSU Award may terminate the RSU Award upon the determination of the
Board. The RSU Award Agreement may, but need not, allow the Period of
Restriction to lapse serially or in total over any period of time as selected by
the Board or Long Term Equity Incentive Award Committee. If any Participant
forfeits any RSU Award, or any such award otherwise terminates with respect to
any RSU’s without the Plan Restrictions being terminated, the Participant shall
have no further interest in such RSU’s.

ARTICLE 9
APPRECIATION RIGHTS

9.1   GRANTS OF APPRECIATION RIGHTS. The Board may from time to time authorize
the granting of stand-alone Appreciation Rights to Eligible Employees. Each such
grant may utilize any or all of the authorizations. An Appreciation Right shall
be a right of the Participant to receive from the Corporation an amount that
shall be determined by the Board and shall be expressed as a percentage of the
difference (not exceeding 100%) resulting from subtracting the Market Value per
Share on the date the Appreciation Right was granted (or may use a formula by
which such price shall be determined so long as such formula will not result in
a price that is below the Market Value per Share) (the “Appreciation Award
Price”) from the Market Value per Share on the date of the Participant’s
exercise of such Appreciation Right. Each Appreciation Right Award shall be
subject to all of the limitations, contained in the following provisions:

  (a)   Any Appreciation Right Award may specify that the amount payable on
exercise of an Appreciation Right may be paid by the Corporation in cash, in
shares of Common Stock or in any combination thereof, and may either grant to
the Participant or retain in the Board the right to elect among those
alternatives.     (b)   Each grant shall provide a maximum number of shares of
Common Stock, if any, deliverable upon exercise of an Appreciation Right.    
(c)   Successive grants of Appreciation Rights may be made to the same
Participant; however, in the aggregate no Participant shall have granted to him
or to her, or on his or on her behalf, in one or more Awards, 1,000,000
Appreciation Rights during any fiscal year or 4,000,000 Appreciation Rights over
any four-year period, subject to adjustments as provided in Section 3.5 of this
Plan.     (d)   Any grant may specify waiting periods before exercise and
permissible exercise dates or periods.     (e)   The date of grant of each
Appreciation Right shall be the later of the date of its authorization or the
date established by the Board or chief executive officer of the Corporation (as
applicable). No Appreciation Right shall be exercisable more than

20



--------------------------------------------------------------------------------



 



      10 years from such date of grant.

  (f)   Each grant of an Appreciation Right shall be evidenced by an agreement
executed on behalf of the Corporation by any officer designated by the Board for
this purpose and delivered to and accepted by the Participant, which agreement
shall describe such Appreciation Right, state that such Appreciation Right is
subject to all the terms and conditions of this Plan, including the right of the
Board to amend, suspend or terminate such Appreciation Right as set forth in
Article 17 of this Plan, and contain such other terms and provisions, consistent
with this Plan, as the Board may approve (the “Appreciation Right Award
Agreement”). A failure to execute and deliver the Appreciation Right Award
Agreement within not less than sixty (60) days after the grant of the
Appreciation Rights may terminate the Appreciation Rights grant upon the
determination of the Board or, for Appreciation Rights granted by the chief
executive officer pursuant to Section 9.1 of the Plan, the chief executive
officer.

9.2   DELEGATION OF AUTHORITY TO THE LONG TERM EQUITY INCENTIVE AWARD COMMITTEE.
If the Board establishes a Long Term Equity Incentive Award Committee, the Board
may from time to time authorize the Long Term Equity Incentive Award Committee
to grant to Eligible Employees who are not Executive Officers up to a specified
number of Appreciation Rights with terms as the Long Term Equity Incentive Award
Committee may deem appropriate from time to time. The terms of such Appreciation
Rights shall be subject to all of the limitations contained in Section 9.1. Each
grant of Appreciation Rights by the Long Term Equity Incentive Award Committee
may utilize any or all of the authorizations specified by the Board.   9.3  
TERMINATION. If a Participant ceases to be an Eligible Employee without having
exercised such Participant’s Appreciation Right(s) the Appreciation Right Award
Agreement shall provide the extent to which all or any portion of such
Appreciation Rights shall be forfeited.   9.4   REPRICING. The Board shall not
authorize the amendment of any outstanding Appreciation Right to reduce the
Appreciation Award Price except for adjustments as provided in Section 3.5 of
this Plan. Furthermore, no Appreciation Rights shall be cancelled and replaced
with awards having a lower Appreciation Award Price.

ARTICLE 10
AWARDS OF COMMON STOCK

10.1   ELIGIBILITY. The Board may, from time to time, determine those Eligible
Employees who are to receive Common Stock Awards hereunder. Subject to
applicable law, the Common Stock Awards may be made without the Corporation’s
receipt of any cash consideration. An individual who is appointed or elected as
a Director but who is not otherwise an Employee shall not be eligible to receive
Common Stock Awards hereunder   10.2   LIMITATION. Successive grants of Common
Stock may be made to the same Participant, however, in the aggregate no
Participant shall have granted to him or to her, or on his or on her behalf, in
one or more Awards, 20,000 shares of Common Stock during any fiscal year or
80,000 shares of Common Stock over any four-year period, subject to adjustments
as provided in Article 3 of this Plan.

21



--------------------------------------------------------------------------------



 



ARTICLE 11
RIGHTS OF PARTICIPANTS

11.1   EMPLOYMENT. Nothing in this Plan shall interfere with or limit in any way
the right of the Corporation to terminate a Participant’s employment at any
time, nor confer upon any Participant any right to continue in the employ of the
Corporation.   11.2   NO RIGHT TO PARTICIPATE. No Participant or Employee shall
have a right at any time to be selected for current or future participation in
any portion of all portions of this Plan. An Employee or Participant selected to
participate in one or more portions of this Plan shall not have any rights to
participate in or receive any benefit under any other portion of the Plan.  
11.3   RESTRICTIONS ON TRANSFERS, ASSIGNMENTS AND EXERCISE OF RIGHTS. Except as
otherwise provided for by the Board, the interest of a Participant or his or her
beneficiary under this Plan may not be sold, transferred, assigned, or
encumbered in any manner other than by will or the laws of descent and
distribution, either voluntarily or involuntarily, and any attempt to so
anticipate, alienate, sell, transfer, assign, pledge, encumber, or charge the
same shall be null and void; neither shall the benefits hereunder be liable for
or subject to the debts, contracts, liabilities, engagements, or torts of any
person to whom such benefits or funds are payable, nor shall they be subject to
garnishment, attachment, or other legal or equitable process, nor shall they be
an asset in bankruptcy. Unless the Board directs otherwise, Option Rights shall
be exercisable during the Optionee’s lifetime only by the Optionee or by the
Optionee’s guardian or legal representative.

ARTICLE 12
ADMINISTRATION

12.1   ADMINISTRATION. This Plan shall be administered by the Board, which may
from time to time delegate all or any part of its authority under this Plan to a
committee or committees of the Board (the “Committee”). To the extent of such
delegation, references herein to the “Board” shall include the Committee(s). The
Plan shall be administered by the Board in accordance with any administrative
guidelines and any rules that may be established from time to time by the Board.
The procedures, standards and provisions of this Plan for determining
eligibility for and amounts of Awards in themselves confer no rights, duties or
privileges upon Participants nor place obligations upon either the Board or the
Corporation. Accordingly, the Board may, in making such determinations
hereunder, deviate from such procedures and standards in whatever manner that
it, in its judgment, deems appropriate.   12.2   INTERPRETATION AND
CONSTRUCTION. The Board shall have full power and authority to interpret,
construe and administer the Plan and its interpretations and construction
hereof, and actions hereunder, including the timing, form, amount or recipient
of any payment to be made hereunder, and its decisions shall be binding and
conclusive on all persons for all purposes.   12.3   ASSISTANTS. The Board may
name assistants who may be, but need not be, members of the Board. Such
assistants shall serve at the pleasure of the Board, and shall perform such

22



--------------------------------------------------------------------------------



 



         functions as are provided for herein and such other functions as may be
assigned by the Board.

12.4   LIABILITY. No member of the Board or any assistant shall be liable to any
person for any action taken or omitted in connection with the interpretation and
administration of this Plan unless attributable to his or her own willful
misconduct or lack of good faith.

ARTICLE 13
REQUIREMENTS OF LAW

13.1   LAWS GOVERNING. This Plan shall be construed in accordance with and
governed by the internal substantive laws of the State of Ohio.   13.2  
WITHHOLDING TAXES. The Corporation shall have the right to deduct from all
payments under this Plan any foreign, federal, state or local taxes required by
the law to be withheld with respect to such payments. To the extent that the
amounts available to the Corporation are insufficient to satisfy the federal,
state local and foreign minimum tax withholding requirements in connection with
any payment to be made or benefit to be realized by a Participant under this
Plan, the Participant shall make arrangements satisfactory to the Corporation
for payment of the balance of such taxes required to be withheld prior to
receiving such payment or benefit. At the discretion of the Board, such
arrangements may include relinquishment of a portion of such benefit. In no
event, however, shall the Corporation accept Common Stock for payment of taxes
in excess of the minimum required tax withholding rates.   13.3   PLAN BINDING
ON CORPORATION, EMPLOYEES AND THEIR SUCCESSORS. This Plan shall be binding upon
and inure to the benefit of the Corporation, its successors and assigns and each
Participant and his or her beneficiaries, heirs, executors, administrators and
legal representatives.

ARTICLE 14
FORFEITURES
Subject to Article 15 and without limiting the generality of the Plan or any
Award Agreement with respect to the circumstances under which any award may be
subject to forfeiture, in the event the Board finds

  (a)   that an Employee or former Employee who has an interest under this Plan
has been discharged by his or her Employer in the reasonable belief (and such
reasonable belief is the reason or one of the reasons for such discharge) that
the Employee or former Employee did engage in fraud against the Employer or
anyone else, or     (b)   that an Employee or former Employee who has an
interest under this Plan has been convicted of a crime as a result of which it
becomes illegal for his Employer to employ him or her,

23



--------------------------------------------------------------------------------



 



then any Award, benefits or amounts provided for pursuant to this Plan for the
benefit of such Employee or former Employee or his or her beneficiaries shall be
forfeited and no longer payable to such Employee or former Employee or to any
person claiming by or through such Employee or former Employee.
ARTICLE 15
CHANGE IN CONTROL

15.1   TREATMENT OF AWARDS.

  (a)   In the event of a Change in Control, the Corporation shall pay to each
Active Participant in a Plan Cycle a Plan Cycle Award equal to the amount
hereinafter determined. Such Plan Cycle Awards will be payable in cash (subject
only to a valid preexisting election by the Participant to have a portion of his
Plan Cycle Award deferred under the 2004 Deferred Comp Plan) to the Participant
within five business days after the Implementation Date of such Change in
Control and shall be payment in full to each such Participant for such Plan
Cycle, each of which shall be deemed terminated by operation of this Article 15.
No further Plan Cycles shall commence thereafter under this Plan.         The
cash payment shall be in lieu of any Option Rights, Restricted Stock, RSU’s or
Common Stock set forth in the Plan Cycle Award.     (b)   The amount of the
payment to be made as a consequence of a Change in Control shall, with respect
to each Plan Cycle, be equal to the target award level (without regard to
stockholder return during such abbreviated Plan Cycle) for the Participant for
such Plan Cycle multiplied by a fraction the numerator of which is the number of
full months completed from the commencement of the Plan Cycle to the
Implementation Date of the Change in Control, and the denominator of which is
the number of months in such Plan Cycle.

15.2   TREATMENT OF STOCK OPTION AWARDS. The Option Agreement(s) shall set forth
the impact, if any, of a Change in Control on the terms of the Option Right
Award.   15.3   TREATMENT OF RESTRICTED STOCK AWARDS. In the event of a Change
in Control, all Plan Restrictions shall lapse and be of no further force or
effect and the Corporation shall cause all outstanding Restricted Stock to be
exchanged for Common Stock free of the legend set forth in Section 6.11.   15.4
  TREATMENT OF RSU, APPRECIATION RIGHT AND OTHER AWARDS. The RSU Award
Agreement, the Appreciation Right Award Agreement and any other Award agreement
not addressed in Sections 15.1 through 15.3 (“Award Agreement”) shall set forth
the impact, if any, of a Change in Control on the terms of such Award Agreement.
  15.5   DEFINITION OF CHANGE IN CONTROL. Change in Control shall mean the
occurrence of any of the following events:

24



--------------------------------------------------------------------------------



 



  (a)   the Corporation is merged, consolidated or reorganized into or with a
Person, and as a result of such merger, consolidation or reorganization less
than sixty-five percent of the combined voting power of the then-outstanding
securities of such corporation or person immediately after such transaction are
held in the aggregate by the holders of Voting Stock of the Corporation
immediately prior to such transaction;     (b)   the Corporation sells or
otherwise transfers all or substantially all of its assets to another Person,
and as a result of such sale or transfer less than sixty-five percent of the
combined voting power of the then-outstanding Voting Stock of such corporation
or person immediately after such sale or transfer is held in the aggregate by
the holders of Voting Stock of the Corporation immediately prior to such sale or
transfer;     (c)   any individual, entity or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act) becomes the beneficial
owner (as the term “beneficial owner” is defined under Rule 13d-3 or any
successor rule or regulation promulgated under the Exchange Act) of securities
representing more than fifteen percent (15%) of the Voting Stock of the
Corporation provided, however, that:

  (1)   for purposes of this Section 15.5(c), the following acquisitions shall
not constitute a Change in Control: (A) any acquisition of the Voting Stock of
the Corporation directly from the Corporation that is approved by a majority of
the Incumbent Directors (defined below), (B) any acquisition of the Voting Stock
of the Corporation by the Corporation, and (C) any acquisition of the Voting
Stock of the Corporation by a trustee or other fiduciary holding securities
under any employee benefit plan (or related trust) sponsored or maintained by
the Corporation or any Subsidiary of the Corporation;     (2)   if any Person is
or becomes the beneficial owner of 15% or more of the combined voting power of
the then-outstanding Voting Stock of the Corporation as a result of a
transaction described in clause (A) of Section 15.5(c)(1) above and such Person
thereafter becomes the beneficial owner of any additional shares of the Voting
Stock of the Corporation representing 1% or more of the then-outstanding the
Voting Stock of the Corporation, other than in an acquisition directly from the
Corporation that is approved by a majority of the Incumbent Directors or other
than as a result of a stock dividend, stock split or similar transaction
effected by the Corporation in which all holders of the Voting Stock of the
Corporation are treated equally, such subsequent acquisition shall be treated as
a Change in Control unless exempted by Section 11.3(c)(4) below;

25



--------------------------------------------------------------------------------



 



  (3)   a Change in Control will not be deemed to have occurred if a Person is
or becomes the beneficial owner of 15% or more of the Voting Stock of the
Corporation as a result of a reduction in the number of shares of the Voting
Stock of the Corporation outstanding pursuant to a transaction or series of
transactions that is approved by a majority of the Incumbent Directors unless
and until such Person thereafter becomes the beneficial owner of any additional
shares of the Voting Stock of the Corporation representing 1% or more of the
then-outstanding Voting Stock of the Corporation, other than as a result of a
stock dividend, stock split or similar transaction effected by the Corporation
in which all holders of the Voting Stock of the Corporation are treated equally;
and     (4)   if within 45 days of first learning a Person has acquired or is to
acquire beneficial ownership of 15% or more of the Voting Stock of the
Corporation the Board by majority vote of the Incumbent Directors (i) determines
that a Person’s acquisition of beneficial ownership of 15% or more of the Voting
Stock of the Corporation does not constitute a Change in Control and (ii)
establishes a limit (such limit to be less than 50% of the Voting Stock of the
Corporation) as to the maximum number of shares such Person may acquire before a
Change in Control shall be deemed to have occurred, then no Change in Control
shall have occurred as a result of such Person’s applicable acquisition(s);

  (d)   if, during any period of two consecutive years, individuals who at the
beginning of any such period constitute the Directors of the Corporation
(“Incumbent Directors”) cease for any reason to constitute at least a majority
thereof; provided, however, that for purposes of this clause (d) each Director
who is first elected, or first nominated for election by the Corporation’s
stockholders, by a vote of at least two-thirds of the Directors of the
Corporation (or a committee thereof) then still in office who were Directors of
the Corporation at the beginning of any such period will be deemed to have been
a Director of the Corporation at the beginning of such period; or     (e)  
approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing provisions of Section 15.5(a), 15.5(b) or 15.5(d),
in the case where the individuals who constitute the Incumbent Directors at the
time a specific transaction described in Section 15.5(a) or 15.5(b) is first
presented or disclosed to the Board, will, by the terms of the definitive
agreement for that transaction, constitute at least fifty percent (50%) of the
resulting corporation’s or Person’s directors immediately following consummation
of such transaction, provided that such resulting corporation’s or Person’s
directors are not subject to removal following the consummation of the
transaction as a result of the terms and conditions of the transaction, then,
prior to the occurrence of any event that would otherwise constitute a Change in
Control under

26



--------------------------------------------------------------------------------



 



Section 15.5(a), 15.5(b) or 15.5(d), the Board may determine by majority vote of
the Incumbent Directors that the specific transaction does not constitute a
Change in Control under Sections 15.5(a), 15.5(b) and/or 15.5(d).

15.6   EFFECTIVE DATE OF CHANGE IN CONTROL. Notwithstanding the foregoing, in
the event a Change in Control ultimately results from discussions or
negotiations involving the Corporation or any of its officers or directors, the
“Effective Date” of such Change in Control shall be the date uninterrupted
discussions or negotiations commenced; otherwise, such Effective Date or Change
in Control shall be the Implementation Date of such Change in Control.   15.7  
IMPLEMENTATION DATE OF CHANGE IN CONTROL. The “Implementation Date” shall be the
earliest to occur of the events specified in Section 15.5.   15.8   EFFECT OF
CHANGE IN CONTROL. In addition to other vesting under the Plan, the opportunity
of a Participant to participate to the end of all current Plan Cycles is vested
in such Participant in the event of a Change in Control, as of the Effective
Date of such Change in Control.

ARTICLE 16
MISCELLANEOUS

16.1   LIQUIDATION. In the event of the liquidation of the Corporation, the
Board may make any provisions for holding, handling and distributing the amounts
standing to the credit of the Participants or beneficiaries hereunder, which in
the discretion of the Board are appropriate and equitable under all
circumstances and which are consistent with the spirit and purposes of these
provisions.   16.2   FRACTIONAL SHARES. The Corporation shall not be required to
issue any fractional share of Common Stock pursuant to this Plan. The Board may
provide for the elimination of fractions or for the settlement of fraction in
cash.   16.3   EXPENSES. All expenses and costs in connection with the operation
of the Plan shall be borne by the Corporation.

ARTICLE 17
AMENDMENT AND DISCONTINUANCE

17.1   The Corporation reserves the right, by action of the Board, to amend the
Plan from time to time, or to discontinue it if such a change is deemed
necessary or desirable except that stockholder approval shall be required for
any amendment or modification of this Plan that, in the opinion of the
Corporation’s counsel, would be required by (1) Section 162(m) of the Internal
Revenue Code or any regulations promulgated thereunder or (2) by the rule of the
New York Stock Exchange (or, if the Common Stock shall be traded in another
market any applicable rules of such other market). No such amendment shall
increase the maximum numbers of shares of Common Stock specified in
Sections 3.2, 3.3, 3.4, 5.3, 6.2, 7.4, 8.2, 9.1 and 10.2 of this Plan (except
that

27



--------------------------------------------------------------------------------



 



adjustments authorized by Section 3.5 of this Plan shall not be limited by this
provision). However, if the Committee should amend or discontinue this Plan, the
Corporation shall remain obligated under the Plan with respect to (1) Total
Awards made final (and thus payable) by decision by the Committee prior to the
date of such amendment or discontinuance, and (2) Awards and rights of any
Participant or beneficiary with respect to whom a Vesting Event has occurred. If
the Plan is terminated, Awards previously made shall nevertheless continue in
accordance with the provisions of the Award as in effect prior to the Plan’s
termination.

17.2   OMISSION. The Board may for any period of time refrain from designating
any Participants or may refrain from making any Awards, but such action shall
not be deemed a termination of the Plan.

Executed as of this ___day of July, 2007 at Cleveland, Ohio, but effective as of
January 1, 2005.

            NATIONAL CITY CORPORATION
      By:                        

28